Citation Nr: 1227597	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability manifested by the loss of balance.

3.  Entitlement to service connection for residuals of melanoma of the nose.

4.  Entitlement to service connection for a disability manifested by reduced attention span, distractability, the loss of concentration, mood swings, irritability, lethargy and hyperactivity.

5.  Entitlement to service connection for phlebitis, claimed as blood clots.

6.  Entitlement to service connection for sterility.

7.  Entitlement to service connection for a disability manifested by neurological damage.

8.  Entitlement to service connection for left foot disability, claimed as the loss of two bones of the left foot as a residual of bilateral foot fungus.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for a gastrointestinal disability other than GERD, claimed as a disability manifested by stomach aches, diarrhea and poor appetite.

11.  Entitlement to service connection for a heart condition.

12.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a disability manifested by pain from stress.

13.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.

14.  Entitlement to service connection for renal insufficiency, claimed as kidney problems.

15.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  He did not serve in combat nor did he serve in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied the Veteran's claims for service connection for headaches, a loss of balance, residuals of the removal of a cancerous melanoma from the nose, the loss of two bones in the left foot, diabetes, reduced attention span, GERD, renal insufficiency, a heart condition, phlebitis, hypertension, impotence, neurological damage, pain from stress and stomach aches.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeals, namely VA treatment records dated through May 2012.

The Veteran testified before the undersigned at a June 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters in March 2011.

Subsequent to the issuance of the May 2012 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived in June 2012.  See 38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for diabetes mellitus, chronic kidney disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a diagnosed headache disability.

2.  The Veteran does not currently suffer for a disability manifested by the loss of balance.

3.  The Veteran does not currently suffer from residuals of melanoma of the nose.

4.  The Veteran does not currently suffer from a disability manifested by reduced attention span, distractability, the loss of concentration, mood swings, irritability, lethargy and hyperactivity.

5.  The Veteran does not currently suffer from phlebitis.

6.  The Veteran has not been diagnosed with sterility.

7.  The Veteran does not currently suffer from a disability manifested by neurological damage.

8.  The evidence of record does not establish a nexus between the Veteran's left foot disability and service.

9.  The evidence of record does not establish a nexus between the Veteran's GERD and his service.

10.  The Veteran does not suffer from a gastrointestinal disability other than GERD that manifested by stomach aches, diarrhea and poor appetite.

11.  The evidence of record does not establish a nexus between the Veteran's cardiac disability and his service.

12.  The evidence of record does not establish a nexus between the Veteran's acquired psychiatric disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a disability manifested by the loss of balance have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for residuals of melanoma of the nose have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for a disability manifested by reduced attention span, distractability, the loss of concentration, mood swings, irritability, lethargy and hyperactivity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for service connection for phlebitis, claimed as blood clots, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

6.  The criteria for service connection for sterility have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

7.  The criteria for service connection for a disability manifested by neurological damage have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

8.   The criteria for service connection for a left foot disability, claimed as the loss of two bones of the left foot as a residual of bilateral foot fungus, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

9.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

10.  The criteria for service connection for a gastrointestinal disability other than GERD, claimed as a disability manifested by stomach aches, diarrhea and poor appetite have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

11.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

12.  The criteria for service connection for an acquired psychiatric disorder, claimed as a disability manifested as pain from stress, have not been met.  38 U.S.C.A.      §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection in an October 2005 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claims.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, various private treatment records and the VA treatment records have been obtained.  A July 2011 response from the Social Security Administration (SSA) indicated that the Veteran's medical records had been destroyed.  The Veteran submitted the first page of an undated authorization form for Dr. C. J., however, he did not submit the second page of this authorization, which would contain his signature and later submitted treatment records from his physician.  He testified during his June 2010 hearing that the physicians who had treated him after service were likely dead.  In addition, he has not completed appropriate authorization forms to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records which have been properly identified, for which an appropriate authorization form has been submitted and which are pertinent to the claim on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159(e)(2).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.  § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.   

The Board notes that the Veteran has not been afforded a VA examination with regard to the instant claims.  As detailed below, the clinical evidence of record does not establish a relationship between the Veteran's left foot disability, GERD, heart condition and acquired psychiatric disorder and his service.  The clinical evidence also does not establish a continuity of symptomology with regard to these disabilities.  The Veteran's assertion of a relationship between these disabilities and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).   In addition, the clinical evidence does not establish a currently diagnosed headache disability, a disability manifested as the loss of balance, melanoma on the nose, a disability manifested as a reduced attention span, sterility, a disability manifested by neurological damage and a disability manifested by stomach aches other than GERD.   As the record does not shown a current disability that may be related to service for these claims, a VA examination is not required. 

In its March 2011 remand, the Board instructed the AOJ to obtain the Veteran's SSA records.  The AOJ was to contact the Veteran and request that he provide copies of records documenting his treatment by Dr. C. J. or completed an authorization form to allow VA to obtain such records.  A July 2011 response from SSA indicated that the Veteran's medical records had been destroyed.  A March 2011 letter to the Veteran requested that he complete an appropriate authorization form to allow VA to obtain private treatment records from Dr. C. J.; the Veteran later submitted treatment records from this physician.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The CAVC has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the June 2010 hearing, the issues on appeal were identified.  The Veteran was asked when he began receiving treatment at VA and where he received treatment prior to going to VA.  He was also asked when his symptoms began.  The undersigned suggested that the Veteran submit statements from his family or individuals who served with him to discuss either his symptoms or any exposure to herbicides or lead while on ship.  The Board concludes that it has fulfilled its duties under Bryant. 

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as diabetes mellitus, peptic ulcers and arteriosclerosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  This regulation was amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches, Loss of Balance, Residuals of Melanoma, Disability Manifested by Reduced Attention Span and Phlebitis Claims

The Veteran contends that he suffers from headaches, a loss of balance, residuals of melanoma, a disability manifested by reduced attention span and phlebitis due to exposure to lead/lead poisoning during service.

A September 1965 service entrance examination was negative for any relevant abnormalities.  The Veteran denied cancer or foot trouble in an accompanying Report of Medical History (RMH) but did report a history of headaches; the examiner noted these headaches were in the "past only" with no evidence of disease (NED).  He reported experiencing bilateral occipital headaches two to three times per year, not lasting over 24 hours, in October 1966.  A September 1968 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to headaches, the loss of balance, melanoma, any disability manifested by a reduced attention span or phlebitis.

Post-service VA and private treatment records were negative for complaints, treatments or diagnoses related to headaches, the loss of balance, melanoma, a disability manifested by a reduced attention span or phlebitis.  Such records do generally note a history of melanoma on the Veteran's nose.

The Veteran filed the instant claims in February 2005.  The clinical evidence of record also does not document treatment, complaints or diagnoses related to headaches, the loss of balance, melanoma, a disability manifested by reduced attention span or phlebitis during the appellate period.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current disability, there can be no valid claim. 

There is no competent evidence of headaches, the loss of balance, melanoma, a disability manifested by a reduced attention span or phlebitis during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis related to these disabilities, service connection cannot be granted and the claims must be denied.   

Sterility and Neurological Damage Claims

The Veteran claims to be sterile and suffer neurological damage throughout his body as a result of his exposure to herbicides during service or as a result of lead exposure/poisoning.

A September 1965 service entrance examination and a September 1968 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to sterility or other urological disability as well as a neurological disability.  

In an October 2005 letter, the Veteran wrote that he had no children and had suffered one miscarriage.  He attributed this to sterility caused by his exposure to lead paint during service.

During a June 2010 hearing, the Veteran clarified that he was seeking service connection for neurological damage throughout his body.  He began having "problems" in the 1970s, "almost as soon as [he] returned home" from service.

In a June 2012 letter, the Veteran wrote that his sister and brother have had healthy children.  He had been married twice and his wives also had healthy children.

The Veteran filed the instant claims in February 2005.  The clinical evidence of record also does not document treatment, complaints or diagnoses related to sterility or neurological damage during the appellate period.  Cf. McClain, supra.  In the absence of a current disability, there can be no valid claim. 

There is no competent evidence of sterility or neurological damage during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer, supra; see also Rabideau, supra.  As the evidence of record is negative for a current diagnosis related to sterility or neurological damage, service connection cannot be granted and the claims must be denied.   

Loss of Two Bones of the Left Foot Claim

The Veteran contends that he lost two bones in his left foot due to a fungal infection during service.

A September 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying RMH.  A September 1968 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any left foot disability or a fungal infection.

An April 2004 private treatment note indicated that the Veteran underwent a partial metatarsectomy of the second and third metatarsals and the base of the proximal phalanx of the second and third toes.  A postoperative diagnosis of acutely painful osteomyelitis remaining on the second and third metatarsals and base of the second and third toes was made.

An August 2005 VA treatment note reflected the Veteran's reports of a fungal infection in his ankles/feet during service for which he was treated for 10 months.

A September 2005 VA orthopedic surgery consultation indicated that this was the Veteran's initial consultation for his left foot.  He reported a history of a fungal infection during service and that he has had ankle/feet problems since 1967-1968.  An accompanying X-ray revealed an ununited fracture at the base of the second metatarsal bone and mild degenerative changes in the great toe.  An assessment of a non-union fracture at the base of the second metatarsal was made.

An October 2008 VA treatment note contained a diagnosis of osteomyelitis.  The affected extremity was not specified.

During a June 2010 hearing, the Veteran testified that his symptoms began in the 1970s "almost as soon as [he] got home."  He sought treatment in the 1970s and 1980s but he did not believe that the physicians he saw were still alive.  His primary care doctor had referred him to another physician to remove the two bones in his left foot.

The Veteran has a current disability as he has been diagnosed with a variety of left foot disorders, including an ununited fracture of the base of the second metatarsal bone, mild degenerative changes in the great toe and osteomyelitis.  In order for his left foot disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to the left foot or a fungal infection and his left foot was found to be normal in the September 1968 service discharge examination.  The clinical evidence is negative for any left foot disability until 2004, more than 30 years after service.  No opinion suggesting a nexus between the Veteran's left foot disability and his service has been submitted.  

The Veteran has generally alleged a continuity of symptomology with regard to his left foot disability.  In an August 2005 VA treatment note, the Veteran reported that he was treated for an ankle/foot fungal infection for 10 months during service.  Service treatment records, however, were negative for such treatment and his left foot was found to be normal on service discharge.  He testified during his June 2010 hearing that his symptoms began after service in the 1970s.  The Veteran's reports of a continuity of symptomology and in-service treatment are therefore deemed to not be credible.

The Veteran is not competent to opine as to the etiology of his current left foot disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his left foot disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his left foot disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting left foot arthritis until 2004.

As the evidence is against finding a nexus between a left foot disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

GERD and Other Gastrointestinal Disability Claims

The Veteran claims to suffer from GERD as a result of his exposure to lead/lead poisoning during service.

A September 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied stomach trouble in an accompanying RMH.  A September 1968 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to GERD or other gastrointestinal disability.

A November 2001 private gastric and esophageal biopsy revealed mucosal thickening and basal cell hyperplasia that suggested reflux esophagitis.

A February 2004 private esophagogastroduodenoscopy (EGD) revealed a hiatal hernia, stricture and a patulous gastroesophageal junction.

An August 2005 VA treatment note reflected the Veteran's reports that he had been diagnosed with GERD in the 1980s and that his current symptoms included dysphagia and regurgitation.  An assessment of GERD was made.

During a June 2010 hearing, the Veteran testified that his various symptoms began in the 1970s "almost as soon as [he] got home."  He also had not asked his treating physician about the etiology of his disability.  

The Veteran has a current disability as he has been diagnosed with GERD.  In order for his GERD to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that peptic ulcers manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to GERD and his gastrointestinal system was found to be normal in the September 1968 service discharge examination.  The clinical evidence is negative for any gastrointestinal disability until 2001, more than 30 years after service.  No opinion suggesting a nexus between the Veteran's GERD and his service have been submitted.  The Veteran has not alleged a continuity of symptomology as he has alleged that his symptoms began either in the 1970s or the 1980s, after service discharge.  

Although the Veteran has alleged being exposed to lead or suffered lead poisoning while serving aboard the U.S.S. Pocono, he has submitted no evidence to support this assertion.  The Veteran's representative argued in the June 2010 hearing that a Mayo Clinic article and "lots of literature" supported that the Veteran's contention that GERD was a complication of lead poisoning; no such articles were submitted and other articles were not identified.  The Board's review of the information addressing lead poisoning on the Mayo Clinic's website did not list GERD as a possible complication of such exposure.

The Veteran is not competent to opine as to the etiology of his current GERD as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his GERD and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert, supra.  This is particularly so in the instant claim where the Veteran has generally alleged that this disability was the result of lead poisoning in service.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his GERD and service are not probative as to this question.

Peptic ulcers are considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting peptic ulcers.

Although the Veteran was noted to have a hiatal hernia in February 2004, there was no clinical evidence of such a disability during this appellate period (i.e. from February 2005).  See McClain, supra.  There is no competent evidence of a gastrointestinal disability other than GERD during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer, supra; see also Rabideau, supra.  In the absence of a current disability, there can be no valid claim, and the claim for service connection for a gastrointestinal disability other than GERD must be denied.

As the evidence is against finding a nexus between GERD and service and in the absence of a gastrointestinal disability other than GERD, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Heart Condition Claim

The Veteran contends that he suffers from a heart condition as a result of his exposure to lead/lead poisoning during service.

A September 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied palpations or a pounding heart in an accompanying RMH.  An October 1966 annual examination found a systolic ejection murmur that was not considered disabling (NCD) with no other cardiac signs.  A September 1968 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any cardiac condition.

A June 2003 private echocardiogram found concentric left ventricular hypertrophy with evidence of diastolic dysfunction.  Systolic function was normal.

A June 2003 private stress test was negative for stress induced ischemia.

In an October 2005 statement, the Veteran wrote that he had developed a heart condition as a result of medication used to treat his other disabilities.  The specific disability was not identified.

An October 2005 VA treatment note indicated that the Veteran had a family history of premature ischemic heart disease as his brother died of a myocardial infarction at age 39.  No findings or diagnoses related to any cardiac condition were made.

During a June 2010 hearing, the Veteran testified that his "problems" began in the 1970s "almost as soon as [he] got home."

A March 2011 VA treatment note contained a history of congestive heart failure (CHF).

The Veteran has a current cardiac disability as he has been diagnosed with CHF.  In order for his CHF to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arteriosclerosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to CHF and his cardiac system was found to be normal in the September 1968 service discharge examination.  The clinical evidence is negative for any cardiac disability until 2003, more than 30 years after service.  No opinion suggesting a nexus between the Veteran's cardiac disability and his service have been submitted.  The Veteran has not alleged a continuity of symptomology as he has alleged that his symptoms began either in the 1970s or the 1980s, after service discharge.  

Although the Veteran has alleged being exposed to lead while serving aboard the U.S.S. Pocono, he has submitted no evidence to support this assertion.  The Veteran's representative argued in the June 2010 hearing that a Mayo Clinic article and "lots of literature" supported that the Veteran's contention that cardiac disability was a complication of lead poisoning; no such articles were submitted and other articles were not identified.  A review of the information addressing lead poisoning on the Mayo Clinic's website did not list a cardiac disability as a possible complication or such exposure.

The Veteran is not competent to opine as to the etiology of his current cardiac disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his cardiac disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert, supra.  This is particularly so in the instant claim where the Veteran has generally alleged that this disability was the result of lead exposure/poisoning in service and had a known family history of premature ischemic heart disease.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his cardiac disability and service are not probative as to this question.

Arteriosclerosis considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting arteriosclerosis within one year of service discharge.  In addition, although the Veteran has alleged exposure to herbicides while working at the pier in Virginia, he has not been diagnosed with a disability (i.e. ischemic heart disease) for which presumptive service connection based upon such exposure may be granted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

As the evidence is against finding a nexus between a heart condition and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder Claim

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of the "scary things" he saw while on active duty.

A September 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied nervous trouble of any sort or frequent trouble sleeping in an accompanying RMH.  A September 1968 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

A July 1993 private treatment note indicated that the Veteran's mother had passed away recently and noted that he suffered from anxiety/stress.

A June 2003 private treatment note indicated that there was a past medical history of depression.

An August 2005 VA treatment note reflected the Veteran's reports of depression and insomnia for several years and that he did not know when he began taking medication.  Assessments of depression/insomnia were made.

A September 2005 VA behavioral medicine initial evaluation note reflected the Veteran's complaints of depression since 1969 after being exposed to "scary things" during service.  Following an examination, a diagnosis of depressive disorder not otherwise specified (NOS) was made.

During a June 2010 hearing, the Veteran clarified that he was seeking compensation for emotional pain caused by stress.  He also testified that his "problems" began in the 1970s, "almost as soon as [he] got home."

In a June 2012 letter, the Veteran wrote that he recalled moving a coffin that belonged to a sailor that was going to be buried at sea during service.  The coffin was light as the sailor had been killed in a fire.

The Veteran has a current acquired psychiatric disability as he has been diagnosed with depression.  In order for his acquired psychiatric disorder to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that psychosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to any acquired psychiatric disorder and he was found to be psychiatrically normal in the September 1968 service discharge examination.  The clinical evidence is negative for any acquired psychiatric disorder until 1993, more than 25 years after service.  No opinion suggesting a nexus between the Veteran's acquired psychiatric disorder and his service have been submitted.  

The Veteran has, on occasion, generally alleged a continuity of psychiatric symptomology since service.  However, he testified during his June 2010 hearing that his symptoms began either in the 1970s or the 1980s, after service discharge.  He reported that he had suffered from depression for "several years" in an August 2005 VA treatment note.  In September 2005, the Veteran reported that his depression began in 1969, after service.  The Board therefore finds that his statements regarding a continuity of symptomology to be not credible.

The Veteran is not competent to opine as to the etiology of his current acquired psychiatric disorder as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his acquired psychiatric disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert, supra.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his acquired psychiatric disorder and service are not probative as to this question.

Psychosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting psychosis.

As the evidence is against finding a nexus between an acquired psychiatric disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a disability manifested by the loss of balance is denied.

Entitlement to service connection for residuals of melanoma of the nose is denied.

Entitlement to service connection for a disability manifested by reduced attention span, distractability, the loss of concentration, mood swings, irritability, lethargy and hyperactivity is denied.

Entitlement to service connection for phlebitis, claimed as blood clots, is denied.

Entitlement to service connection for sterility is denied.

Entitlement to service connection for a disability manifested as neurological damage is denied.

Entitlement to service connection for left foot disability, claimed as the loss of two bones of the left foot as a residual of bilateral foot fungus is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a gastrointestinal disability other than GERD, claimed as a disability manifested by stomach aches, diarrhea and poor appetite, is denied.

Entitlement to service connection for a heart condition is denied.

Entitlement to service connection for an acquired psychiatric disorder, claimed as a disability manifested as pain from stress, is denied.


REMAND

Diabetes Mellitus Claim

In a June 2012 statement, the Veteran wrote that he was exposed to herbicides while working at the pier in Norfolk, Virginia in 1967.  Specifically, he alleged that he was exposed to herbicides when 55-gallon drums containing this substance leaked.  VA Compensation and Pension Service (C&P) has determined that, in cases where a veteran has alleged herbicide exposure in locations other that the Republic of Vietnam or the Korean Demilitarized Zone (DMZ), the approximate dates, locations, and nature of the alleged exposure should be furnished to C&P and to the United States Joint Services Records Research Center (JSRRC) coordinator for verification.  See VA Adjudication Procedure Manual and Manual Rewrite (M21-MR) Part IV, Subpart ii, ch. 2, sec. C, para. 10(0).  The Veteran did not service in Vietnam or the DMZ and such efforts should be undertaken on remand.

Chronic Kidney Disease and Hypertension Claims

A February 2009 VA treatment note indicated that the Veteran's chronic kidney disease was likely secondary to his diabetes mellitus while a December 2011 VA treatment note indicated that it was likely secondary to his diabetes mellitus/hypertension.  A June 2003 private treatment note indicated that the Veteran had a history of orthostatic hypertension that was "probably" due to diabetic autonomic neuropathy.
As the Veteran's claim for service connection for diabetes mellitus is also being remanded, the claims for service connection for chronic kidney disease and hypertension are being remanded as these claims are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should complete the steps outlined in the M21-MR Part IV, Subpart ii, ch. 2, sec. C, para. 10(o) concerning verification of exposure to herbicides in Norfolk, Virginia in 1967.  Any additional action necessary for independent verification of exposure to herbicides, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.

2.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


